UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                                No. 96-1761



LEROY GREGG,

                                               Plaintiff - Appellant,

          and

BARBARNAS M. SUMPTER; TERRI B. SUMPTER,

                                                           Plaintiffs,

          versus

ENTERPRISE RENT-A-CAR; CONSTITUTION STATE SER-
VICE COMPANY; WILLIAM RUSSELL JENKINS, JR.,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge. (CA-
95-2843-3-19BD)

Submitted:     March 27, 1997                 Decided:   April 2, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy Gregg, Appellant Pro Se. Catharine Garbee Griffin, BAKER,
BARWICK, RAVENEL & BENDER, L.L.P., Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals the district court's order entering judgment

for Defendants in this personal injury action based on diversity of

citizenship. We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Gregg v. Enterprise Rent-A-Car, No. CA-95-
2843-3-19BD (D.S.C. May 1, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                3